Citation Nr: 1648156	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-42 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the period prior to December 31, 2009 for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  He served in Vietnam and was awarded, in part, the Army Commendation Medal with V Device, Combat Infantryman's Badge, Bronze Star Medal, Bronze Star Medal with V Device, Purple Heart Medal and Silver Star Medal.

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective January 25, 2008--the date VA received the Veteran's initial claim for compensation for this disability.  The Vetearn appealed the RO's assignment of an initial 30 percent rating assigned to the above disability to the Board.

Historically, by a January 2011 rating action, the RO assigned an initial 70 percent rating to the service-connected PTSD, effective January 4, 2011--the date of a VA examination report reflecting an increase in severity of this disability. 

In an April 2015 decision, the Board awarded an initial 70 percent disability rating for PTSD, effective December 31, 2009, but denied an initial rating in excess of 30 percent prior to that date.  The Veteran appealed the Board's denial of an initial rating in excess of 30 percent for PTSD for the period prior to December 31, 2009 to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated the Board's decision with respect to the above-cited issue and remanded the matter back to the Board for further proceedings consistent with its decision.  In vacating the Board's decision to deny an initial disability rating in excess of 30 percent for PTSD for the period prior to December 31, 2009, the Court found that the Board had failed to consider favorable lay testimony in denying the claim, notably the Veteran's September 2008 statement to VA.  

The Court also concluded that it would not address that portion of the Board's April 2015 decision wherein it granted an initial 70 percent disability rating for PTSD, effective December 31, 2009 because it was favorable to the Veteran.  Furthermore, because the Vetearn did not appeal that portion of the Board's April 2015 decision, wherein it denied entitlement to an initial disability rating in excess of 70 percent for PTSD for the period from December 31, 2009 to the present and claims of entitlement to service connection for bilateral foot numbness, also claimed as peripheral neuropathy, and sleep disorder, to include as secondary to PTSD, the Court found them to have been abandoned.  (See Court's June 2016 Memorandum Decision, quoting Pederson v. McDonald, 27 Vet.App. 276, 285 (2015) (en banc) (holding that, where an appellant abandons an issue or claim, the Court will not address it).  Thus, the only issue remaining for appellate consideration by the Board is the one listed on the title page. 

The Board notes that the issues of entitlement to service connection for a skin disorder, claimed as chloracne and stasis dermatitis, to include as secondary to herbicide exposure, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were the subject of the Board's April 2015 remand.  As these issues are under development at the RO, they are not ripe for appellate consideration at this time and will not be addressed by the Board in the decision below.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014);38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

For the period prior to December 31, 2009, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD was manifested by symptoms of anxiety, panic, anger, irritation, and frustration; decreased sleep and appetite, dysthymic mood, blunted affect, facial expressions flat or sad, increased rate of speech, and tangential and scattered thought content and processes; and initiation of medication for sleep/depression; consistent with occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire appeal period prior to December 31, 2009, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Regarding the Veteran's initial rating claim, it arises from his disagreement with the RO's assignment of an initial 30 percent disability rating following the grant of service connection for PTSD in the appealed September 2008 rating action.  The Court has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is required for this claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the initial rating claim on appeal.  The RO obtained his service treatment records and identified VA and private treatment records and VA examination reports for the prescribed period on appeal (i.e, period prior to December 31, 2009). In addition, the Veteran has submitted written statements in support of his appeal.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim decided herein.  Essentially, all available evidence necessary to substantiate this claim and reach an accurate determination has been obtained.

II. Merits Analysis

The Veteran seeks an initial disability rating in excess of 30 percent for PTSD for the period from January 25, 2008 to December 30, 2009.  He essentially contends that his PTSD warrants an initial 70 percent rating for the entire appeal period.  (Parenthetically, and as noted in the Introduction, an initial disability rating of 70 percent has been granted, effective December 31, 2009).  After a brief discussion of the laws and regulations governing increased and initial rating claims and psychiatric disabilities, the Board will analyze the merits of the claim. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. at 119, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, such as here, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for PTSD:  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

A 50 percent disability rating is assigned where occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is demonstrated.  Id. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment.

The Board has reviewed the Veteran's statements and testimony, and private and VA examination and treatment records.  Based on this review and resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's PTSD symptoms more nearly approximate the criteria for an initial 70 percent schedular rating under Diagnostic Code 9411 for the period from January 25, 2008 to December 30, 2009, the entire appeal period.  Accordingly, an initial 70 percent schedular rating for PTSD is assigned for the entire rating period.  

In reaching the foregoing determination, in a September 2008 typographed statement to VA, the Veteran reported that he had continued to experience social and vocational difficulties.  Regarding social impairment, he indicated that his PTSD had affected his marriage and family relationships by causing a lack of intimacy between him and his spouse and two children.  He related that he was unable to show physical affection.  Concerning occupational impairment, the Veteran related that his supervisors' actions had caused him such internal emotional anger that it had become increasingly difficulty to deal with the added stress and that his strained relationship with his supervisors had caused him to take time off from work, to include phoning in on occasion in order to avoid confrontations with them and taking a week's vacation to gather his emotions.  (See September 2008 statement from the Veteran to VA).  Notably, VA examiners in August 2008 and April 2009 both indicated that the Veteran was emotionally closed-off from his spouse, daughters and other family members.  The April 2009 VA examiner indicated that the Veteran's social and family life had suffered due to his PTSD symptoms and from "walling off," or from having repressed his negative and unacceptable thoughts and feelings.  The April 2009 VA examiner concluded that while the Veteran's quality of life was higher than many others with PTSD, it still lacked much in social and family satisfaction.  

The Veteran's statement regarding his vocational problems are echoed by his statements to, as well as the conclusions of, VA examiners in August 2008 and April 2009.  During the August 2008 VA examination, the Veteran related that he had had "rough relationships" with his supervisors, who felt that he tried to perform tasks his way instead of theirs.  The April 2009 VA examiner specifically noted that the Veteran had not developed the coping skills for dealing with interpersonal stressors, such as those he faced at his place of employment with a rapidly changing supervisory staff.  (See August 2008 and April 2009 VA PTSD examination reports).

Overall, the Veteran's service-connected PTSD has clearly had significant adverse effects on his social relationships and employment, as specifically noted by the VA  examiners in August 2008 and April 2009.   Therefore, the Board finds that in resolving reasonable doubt in his favor, an initial 70 percent disability rating is warranted for the service-connected PTSD for the prescribed period prior to December 31, 2009. 

In making this determination, the Board has considered whether a 100 percent schedular evaluation is warranted for PTSD for the time period at issue, but finds that a total schedular evaluation is not warranted.  As noted, a 100 percent rating is provided for total occupational and social impairment.  In the present case, examinations have noted that the Veteran does not have impairment of thought process or communication; he was cooperative and appropriate; he denied suicidal ideation, intent or plans; he did not have delusions or hallucinations; he was able to maintain personal hygiene and other basic activities of daily living; and he was oriented to person, place and time.  The Board recognizes that the Veteran experiences difficulty getting close to others, including his spouse and daughters and has a somewhat guarded, walled-off approach to others.  He also has difficulty sleeping, experiencing night sweats and nightmares of combat.  Nevertheless, he maintained long term employment during this time, notwithstanding rough relationships with supervisors and the need to occasionally take time off from work to cope with interpersonal stressors.  Examiners have found the Veteran's PTSD to interfere with occupational and social functioning, but not result in or approximate total occupational and social impairment.  The evidence as a whole is in accord.  Thus, the Board finds that a 100 percent schedular evaluation is not warranted.

In light of the Board's decision herein, the Veteran's service-connected PTSD has been assigned an initial 70 percent rating for the entire appeal period.  As noted in the Introduction, because the Veteran did not appeal the Board's denial of an initial disability rating in excess of 70 percent for the period from December 31, 2009 in its April 2015 decision, the Court deemed that issue to be abandoned.   Thus, the Board will not address the issue of entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD herein.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2016).  In this regard, the degree of severity of the social and occupational impairment caused by the Veteran's service-connected PTSD is specifically addressed in the rating criteria set forth in Diagnostic Code 9411 and as reflected by the Board's assignment of an initial 70 percent disability rating to the service-connected PTSD for the period prior to December 31, 2009 in the preceding analysis.  It is also pointed out that the Board need not find the presence of all, or even some, of the listed symptoms from the Diagnostic Code in order to assign a schedular rating.  With consideration of all symptoms due to PTSD that are present, this is not a case in which the rating criteria do not reasonably describe the disorder.

In sum, the Board finds that a comparison of the Veteran's PTSD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).  Consequently, the Board finds that the available schedular evaluations are adequate to rate the Veteran's PTSD.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, because the Veteran is only service-connected for PTSD, nothing in Johnson changes the above reasoning.

Finally, as noted in the Introduction, the issue of entitlement to TDIU is currently  under development at the RO, thus, it is not ripe for appellate consideration at this time and will not be addressed by the Board herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

						(CONTINUED ON NEXT PAGE)


ORDER

For the period prior to December 31, 2009, an initial 70 percent rating, but no higher, is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


